LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements For the three-month period ended March 31, 2011 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at March 31, 2011 Notice to Reader Management has compiled the Condensed Consolidated Interim financial statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Condensed Consolidated Interim Balance Sheet as at March 31, 2011 and the Condensed Consolidated Interim Statements of Comprehensive Income, Changes in Equity and Cash Flows for the three months then ended.All amounts are stated in Canadian dollars. An accounting firm has not reviewed or audited these interim financial statements and management discussion and analysis thereon. 2 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at March 31, 2011 Contents Condensed Consolidated Interim Financial Statements Page Balance Sheet 4 Statement of Comprehensive Income 5 Statement of Changes in Equity 6 Statement of Cash Flows 7 Notes to the Financial Statements 8-35 3 LINGO MEDIA CORPORATION Condensed Consolidated Interim Balance Sheet As at March 31, 2011 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes March 31, December 31, January 1, ASSETS (Note 18) (Note 18) Current assets Cash and cash equivalents Accounts receivable 10 Prepaid and other receivables Non-current assets Property and equipment, net 7 Publishing development cost, net 8 - Software and web development costs, net 9 Goodwill 20 - TOTAL ASSETS EQUITY AND LIABILITIES Current liabilities Accounts payable Accrued liabilities Deferred revenue - - Loans payable 11 - Non-current liabilities Loan payable 20 - Deferred tax - - TOTAL LIABILITIES Equity attributable to the equity holders of the Company Issued share capital 11 Warrants 14 - Share based payment reserve 13 Accumulated other comprehensive income ) Deficit ) ) ) TOTAL EQUITY TOTAL EQUITY AND LIABILITIES The accompanying notes are an integral part of these condensed consolidated interim financial statements. These condensed consolidated interim financial statements are authorized for issue by the Board of Directors on June 29, 2011. Director Director 4 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statement of Comprehensive Income For the three-months ended March 31, 2011 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes For the three months ended March 31, 2011 For the three months ended March 31, 201 (Note 18) Revenue Direct costs Gross profit Operating expenses Amortization – publishing development costs 8 Depreciation – property and equipment 7 Amortization – software and web development 9 Selling, general and administrative expenses Share based payment 13 Total expenses Loss from operations ) ) Net finance charges Interest income (expense) ) Foreign exchange income / (loss) ) ) Lossbefore tax ) ) Income tax recovery Loss for the period – continuing operations ) ) Other comprehensive income Exchange differences on translating foreign operations ) Total comprehensive income, net of tax ) ) Earnings / (Loss) per share Basic and Diluted ) ) Weighted number of common shares outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statement of Changes in Equity For the three month ended March 31, 2011 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Issued share capital Equity settled share based reserves Warrants Accumulated other comprehensive income Deficit Total equity No. of shares Amount Balance as atJanuary 1, 2010 ) ) Loss for the period / year - ) ) Other comprehensive income / (loss) - Share based payments charged to operations - Balance as at March 31, 2010 ) Loss for the period / year - ) ) Issued share - acquisition of ELL Technologies - Issued share - against borrowings - Warrants expired - shares - - ) - - - Comprehensive loss - Share based payments charged to operations - Balance as at December 31, 2010 - ) Balance as at January 1, 2011 - ) Issued share - equity financing - Loss for the period / year - ) ) Warrants issued - ) - ) - ) Share based payments charged to operations - Balance as at March 31, 2011 ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statement of Cash Flows For the three-months ended March 31, 2011 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes For the three months ended March 31, 2011 For the three months ended March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Loss before tax ) ) Adjustments to net profit for non cash items: Depreciation / amortization Share based payment Operating loss before working capital changes ) ) Working capital adjustments: Increase in accounts receivable Increase/(decrease) in prepaid and other receivables ) (Increase)/decrease in accounts payable ) Decrease in deferred revenue (Increase)/decrease in accrued liabilities ) Cash generated from / (used in) operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on software & web development costs ) Deferred cost ) Purchase of property, plant and equipment ) Net cash flows generated from / (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Share capital issue during the period Share issue costs ) Increase/(Decrease) in loans payable ) Net cash flows generated from / (used in) financing activities NET INCREASE / (DECREASE) IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes are an integral part of these condensed consolidated interim financial statements. 7 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 1.CORPORATE INFORMATION Lingo Media Corporation (“Lingo Media” or the “Company”) is a publicly listed company incorporated in Canada with limited liability under the legislation of the Province of Ontario and its shares are listed on the TSX Venture Exchange and inter-listed on the OTCBB. The condensed interim consolidated financial statements of the Company as at and for the quarter ended March 31, 2011 comprise the Company and its subsidiaries (together referred to as the” Group" and individually as "Group entities"). The Company is a diversified online and print-based education product and services company focused on English language learning ("ELL"). ELL Technologies Limited ("ELL Technologies"), a subsidiary acquired in 2010, is a globally-established ELL multi-media and online training company marketing under the Q Group brand.Parlo Corporation ("Parlo"), is a fee-based online ELL training and assessment service.Speak2Me Inc. (“Speak2Me”), a subsidiary acquired in 2007, is a free-to-customer advertising-based online ELL service in China.Lingo Learning Inc. ("Lingo Learning") (formerly Lingo Media Ltd.) is a print-based publisher of ELL programs in China.Lingo Media through its subsidiary A+ Child Development (Canada) Ltd. (“A+”), until filing for a proposal to creditors, specialized in distributing early childhood cognitive development programs. The head office, principal address and registered and records office of the Company are located at 151 Bloor Street West, Suite 703, Toronto, Ontario, Canada, M5S 1S4. These condensed consolidated interim financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities in the normal course of business. The Company has incurred significant losses over the years and has negative working capital as at March 31, 2011. This raises significant doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent upon raising additional financing through share issuance, borrowing, sales agreements and distribution agreements. There are no assurances that the Company will be successful in achieving these goals. Subsequent to the quarter end the Company raised gross proceeds of $1,125,000 by way of a private placement equity financing. 2.BASIS OF PREPRATION 2.1Statement of compliance These consolidated interim financial statements are unaudited and have been prepared in accordance with IAS 34 ‘Interim Financial Reporting’ (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and Interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). These are the Group’s first IFRS consolidated interim financial statements for part of the period covered by the Company’s first IFRS consolidated annual financial statements for the year ending December 31, 2011. Previously, the Company prepared its consolidated annual and consolidated interim financial statements in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).These condensed interim consolidated financial statements should be read in conjunction with annual financial statements for the year ending December 31, 2010. As these are the Group’s first set of consolidated interim financial statements in accordance with IFRS, the Company’s disclosures exceed the minimum requirements under IAS 34. The Company has elected to exceed the minimum requirements in order to present the Company’s accounting policies in accordance with IFRS and the additional disclosures required under IFRS, which also highlight the changes from the Group’s 2010 annual consolidated financial statements prepared in accordance with Canadian GAAP. In 2012 and beyond, the Company may not provide the same amount of disclosure in the Group’s interim consolidated financial statements under IFRS as the reader will be able rely on the annual consolidated financial statements which will be prepared in accordance with IFRS.An explanation of how the transition to IFRS has affected the reported financial position, financial performance and cash flows of the Group is provided in Note 18. The policies set out below in Note 4 have been consistently applied to all the years presented and by all companies within the Group, unless otherwise stated 8 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 2.BASIS OF PREPRATION (Cont’d) 2.2Basis of measurement These condensed interim consolidated financial statements have been prepared on the historical cost basis. The comparative figures presented in these condensed consolidated interim financial statements are in accordance with IFRS and any changes from figures previously reported under Canadian GAAP have been discussed in Note 18. 2.3Basis of consolidation The condensed interim consolidated financial statements comprise the financial statements of the Company and the entities controlled by the Company (i.e. subsidiaries) as at March 31, 2011. Control exists when the Company has the power, directly or indirectly, to govern the financial and operating policies of an entity so as to obtain benefits from its activities. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Group obtains control, and continue to be consolidated until the date when such control ceases. The financial statements of the subsidiaries are prepared for the same reporting period as the parent company, using consistent accounting policies. All inter-group balances, transactions, unrealized gains and losses resulting from inter-group transactions and dividends are eliminated in full. 2.4Functional and presentation currency The functional currency is the currency of the primary economic environment in which the entity operates and has been determined for each entity within the Group. These consolidated financial statements are presented in Canadian Dollars, which is the Company’s functional currency and presentation currency. The functional currency of its Chinese subsidiary is Chinese Renminbi (“RMB”) and the functional currency of its ELL Technologies subsidiary is the United States Dollar (“US$”). The functional currency determinations were conducted through an analysis of the consideration factors identified in IAS 21, “The Effects of Changes in Foreign Exchange Rates”. Subsequent to the adoption of IFRS, all resulting translation differences are reported as a separate component of shareholders’ equity titled “Accumulated Other Comprehensive Income”. 3.SIGNIFICANT ACCOUNTING JUDGEMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Group’s consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies, reported amounts of assets, liabilities and contingent liabilities, revenues and expenses at the date of the consolidated financial statements and during the reporting period. Estimates and assumptions are continuously evaluated and are based on management’s historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and further periods if the review affects both current and future periods. Information about critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements is included in the following notes: Note 2.4 – Determination of functional and presentation currency 9 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies set out below have been applied consistently to all periods presented in these consolidated financial statements and in preparing the opening IFRS balance sheet at January 1, 2010 for the purposes of the transition to IFRSs, unless otherwise indicated. The accounting policies have been applied consistently by all the Group entities. 4.1BUSINESS COMBINATION Acquisitions on or after January 1, 2010 From January 1, 2010, acquisitions of subsidiaries and businesses are accounted for using the acquisition method. The consideration transferred in a business combination is measured at fair value, which is calculated as the sum of the acquisition date fair values of the consideration transferred i.e. assets transferred by the Group, liabilities incurred or assumed by the Group to the former owners of acquiree and equity instruments issued by the Group, in exchange for control of the acquired entity. Acquisition costs incurred are expensed and included in income statement. The acquiree’s identifiable assets, liabilities and contingent liabilities that meet the conditions for recognition under IFRS 3 are recognized at their fair values at the acquisition date, except for: · assets (or disposal groups) that are classified as held for sale in accordance with IFRS 5, Non-current Assets Held for Sale and Discontinued Operations ("IFRS 5"); · deferred tax assets or liabilities and liabilities or assets related to employee benefit arrangements are recognized and measured in accordance with IAS 12, Income Taxes and IAS 19, Employee Benefits, respectively; and · liabilities or equity instruments related to the replacement by the Group of an acquiree’s share‐based payment awards, which are measured in accordance with IFRS 2, Share based Payment. Goodwill arising on acquisition is recognized as an asset and initially measured at cost, being the excess of the cost of the business combination over the Group’s interest in the net fair value of the identifiable assets, liabilities and contingent liabilities recognized. If, after reassessment, the Group’s interest in the net fair value of the acquiree’s identifiable assets, liabilities and contingent liabilities exceeds the cost of the business combination, the excess is recognized immediately in profit or loss. Transaction costs, other than those associated with the issue of debt or equity securities, that the Group incurs in connection with a business combination are expensed as incurred. Acquisitions prior to January 1, 2010 Business combinations that occurred prior to January 1, 2009 were not accounted for in accordance with IFRS 3 Business Combinations in accordance with the IFRS 1 First Time Adoption of International Financial Reporting Standards exemption discussed in Note 18. Subsidiaries Subsidiaries are all entities over which the group has the power to govern the financial and operating policies generally accompanying a shareholding of more than one half of the voting rights. The existence and effect of potential voting rights that are currently exercisable or convertible are considered when assessing whether the group controls another entity. The financial statements of subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases. The accounting policies of subsidiaries have been changed when necessary to align them with the policies adopted by the Group. Acquisition of non-controlling interest The Group treats transactions with non-controlling interests as transactions with equity owners of the group. For purchases from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity. Gains or losses on disposals to non-controlling interests are also recorded in equity. 10 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.2PROPERTY AND EQUIPMENT Property and equipment is stated at cost, net of accumulated depreciation and/or accumulated impairment losses, if any. The initial cost of an asset comprises its purchase price or construction cost, any costs directly attributable to bringing the asset to the location and condition necessary for its intended use and an initial estimate of the costs of dismantling and removing the item and restoring the site on which it is located. The purchase price or construction cost is the aggregate amount paid and the fair value of any other consideration given to acquire the asset. When significant parts of property and equipment are required to be replaced at intervals, the Group recognises such parts as individual assets with specific useful lives and depreciation, respectively. Likewise, when a major inspection is performed, its cost is recognised in the carrying amount of the plant and equipment as a replacement if the recognition criteria are satisfied. All other repair and maintenance costs are recognised in the income statement as incurred. The present value of the expected cost for the decommissioning of the asset after its use is included in the cost of the respective asset if the recognition criteria for a provision are met. Depreciation is calculated on a reducing balance method at 20% per annum. An item of property and equipment and any significant part initially recognised is derecognised upon disposal or when no future economic benefits are expected from its use or disposal. Any gain or loss arising on derecognition of the asset (calculated as the difference between the net disposal proceeds and the carrying amount of the asset) is included in the income statement when the asset is derecognised. The assets’ residual values, useful lives and methods of depreciation are reviewed at each financial year end and adjusted prospectively, if appropriate. 4.3INTANGIBLE ASSETS Intangible assets include goodwill, publishing development costs, software and web development costs etc. The useful lives of intangible assets are assessed as either finite or indefinite. Intangible assets with finite lives are amortised over the useful economic life and assessed for impairment whenever there is an indication that the intangible asset may be impaired. The amortisation period and the amortisation method for an intangible asset with a finite useful life is reviewed at least at the end of each reporting period. Changes in the expected useful life or the expected pattern of consumption of future economic benefits embodied in the asset is accounted for by changing the amortisation period or method, as appropriate, and are treated as changes in accounting estimates. The amortisation expense on intangible assets with finite lives is recognised in the income statement in the expense category consistent with the function of the intangible assets. Intangible assets with indefinite useful lives are not amortised, but are tested for impairment annually, either individually or at the cash-generating unit level. The assessment of indefinite life is reviewed annually to determine whether the indefinite life continues to be supportable. If not, the change in useful life from indefinite to finite is made on a prospective basis. Gains or losses arising from derecognition of an intangible asset are measured as the difference between the net disposal proceeds and the carrying amount of the asset and are recognised in the income statement when the asset is derecognised. Goodwill Goodwill that arises upon the acquisition of subsidiaries that represents the excess of the purchase price over the fair value of the net identifiable assets of an acquired business is included in intangible assets (see the policy note for measurement of goodwill at initial recognition). This goodwill has an indefinite useful. Following initial recognition, goodwill is carried at cost less accumulated amortisation and accumulated impairment losses, if any. 11 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.3INTANGIBLE ASSETS (Cont’d) Goodwill (Cont’d) Internally generated goodwill, if any, is not capitalised and expenditure is reflected in profit or loss in the year in which the expenditure is incurred. The carrying value of goodwill is assessed annually for possible impairment or more frequently if events or changes in circumstances indicated that it might be impaired. This assessment is based on the estimated fair value of the cash-generating unit or groups of cash-generating units that are expecting to get benefits from the business combination in which the goodwill arose, identified according to operating segments. Impairment losses on goodwill are not reversed. Gains or losses on the disposal of an entity include the carrying amount of goodwill relating to the entity sold. Research and development costs Expenditure on research activities, undertaken with the prospect of gaining new scientific and technical knowledge and understanding, is recognized in profit and loss as incurred. Development activities involve a plan or design for the production of new or substantially improved products and processes. Development expenditures is capitalised only if development costs can be measured reliably, products or process is technically and commercially feasible, future economic benefits are probable, and the group intends to and has sufficient resources to complete the development and to use or sell the asset. The expenditure capitalised includes the cost of materials, direct labour, overheads costs that are directly attributable to preparing the assets for its intended use. Other development expenditure is recognised in profit and loss as incurred. Subsequent expenditure is capitalized only when it increases the future economic benefits embodied in the specific asset to which it relates. All other expenditure, including expenditure on internally generated goodwill and brands, is recognized in profit or loss as incurred The Company has products in various phases of development at any time during the year. Each product’s economic viability is determined by management, after appropriate testing has been completed.When a product is deemed viable, its accumulated development costs are recorded and amortized over the estimated period of economic viability. The accumulated development costs of any product not considered to be economically viable are considered unrecoverable and included in the current year's earnings. Publishing development costs The Company capitalizes costs related to English language learning products and programs and is measured at cost less accumulated amortization and accumulated impairment losses. The carrying value is assessed on a periodic basis to determine if any impairment is required. Any required impairment is charged to operations in the year such impairment is determined to be necessary. Amortization of the capitalized costs begins when the programs are starting to be sold and they are amortized on a straight line basis over five years. Software and web development costs The company capitalizes all costs related to the development of its free-to-consumer and fee-based English language learning services. The Company reviews the carrying values of its software and web development costs and evaluates the carrying value of these assets when indicators of impairment exist. If the carrying value exceeds the amount recoverable, an impairment of the asset to its estimated fair value would be charged to operations in the year such impairment is determined to be necessary. Amortization of the capitalized costs begins when the products are starting to be sold and are amortized on a straight line basis over two to five years. Customer relationship and content platform Cost of intangible assets acquired in the course of a business combination i.e. contractual customer relationships and content platform are recognised at fair value at the acquisition date. The contractual customer relations and content platform have a ﬁnite useful life and are carried at cost less accumulated amortisation. Amortisation is calculated using the straight-line method over the expected life of the customer relationship. 12 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.5SHARE-BASED PAYMENT The Company grants stock options to buy common shares of the Company to directors, officers and employees. The board of directors grants such options for periods of up to ten years, with vesting periods determined at its sole discretion and at prices equal to or greater than the closing market price on the day preceding the date the options were granted. Equity-settled share-based payment to employees and others providing similar services are measured at the fair value of the equity instruments at the grant date. The fair value determined at the grant date of the equity-settled share-based payment is expensed on a straight-line basis over the period in which the performance and/or service conditions are fulfilled (vesting period), based on the Group's estimate of equity instruments that will eventually vest, with a corresponding increase in equity. At the end of each reporting period, the Group revises its estimate of the number of equity instruments expected to vest. The impact of the revision of the original estimates, if any, is recognised in income statement such that the cumulative expense reflects the revised estimate, with a corresponding adjustment to the equity-settled employee benefits reserve. Equity-settled share-based payment transactions with parties other than employees are measured at the fair value of the goods or services received, except where that fair value cannot be estimated reliably, in which case they are measured at the fair value of the equity instruments granted, measured at the date the entity obtains the goods or the counterparty renders the service For cash-settled share-based payment, a liability is recognised for the goods or services acquired, measured initially at the fair value of the liability. At the end of each reporting period until the liability is settled, and at the date of settlement, the fair value of the liability is re-measured, with any changes in fair value recognised in profit or loss for the year. 4.6INCOME TAXES Income tax expense represents the sum of tax currently payable and deferred tax. Current income tax Income tax expense is recognized in the income statement. Current tax expense is the expected tax payable on the taxable income for the year, using tax rates enacted or substantively enacted at period end, adjusted for amendments to tax payable with regards to previous years. Current income tax assets and liabilities for the current period are measured at the amount expected to be recovered from or paid to the taxation authorities. The tax rates and tax laws used to compute the amount are those that are enacted or substantively enacted, at the reporting date, in the countries where the Group operates and generates taxable income. Current income tax relating to items recognized directly in other comprehensive income or equity is recognized in other comprehensive income or equity and not in income statement. Management periodically evaluates positions taken in the tax returns with respect to situations in which applicable tax regulations are subject to interpretation and establishes provisions where appropriate. Withholding taxes paid in China relating to its publishing royalty revenue are recorded as current income taxes. Deferred income tax Deferred income tax is provided using the balance sheet method on temporary differences at the reporting date between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes. The following temporary differences do not result in deferred tax assets or liabilities: · the initial recognition of assets or liabilities, not arising in a business combination, that does not affect accounting or taxable profit · goodwill 13 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.6INCOME TAXES (Cont’d) Deferred income tax (Cont’d) · investments in subsidiaries, associates and jointly controlled entities where the timing of reversal of the temporary differences can be controlled and reversal Deferred income tax assets are recognized for all deductible temporary differences, carry forward of unused tax credits and unused tax losses, to the extent that it is probable that taxable profit will be available against which the deductible temporary differences, and the carry forward of unused tax credits and unused tax losses can be utilized in the foreseeable future is not probable. The Group recognises neither the deferred tax asset regarding the temporary difference on the rehabilitation liability, nor the corresponding deferred tax liability regarding the temporary difference on the rehabilitation asset. The carrying amount of deferred income tax assets is reviewed at the end of each reporting period and reduced to the extent that it is no longer probable that sufficient taxable profit will be available to allow all or part of the deferred income tax asset to be utilised. Unrecognised deferred income tax assets are reassessed at the end of each reporting period and are recognised to the extent that it has become probable that future taxable profit will be available to allow the deferred tax asset to be recovered. Deferred income tax assets and liabilities are measured at the tax rates that are expected to apply to the year when the asset is realised or the liability is settled, based on tax rates (and tax laws) that have been enacted or substantively enacted by the end of the reporting period. Deferred income tax assets and deferred income tax liabilities are offset, if a legally enforceable right exists to set off current tax assets against current income tax liabilities and the deferred income taxes relate to the same taxable entity and the same taxation authority. 4.7PROVISIONS Provisions are recognized when the Group has a present obligation (legal or constructive) that has arisen as a result of a past event and it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation and a reliable estimate can be made of the amount of the obligation. Where the Group expects some or all of a provision to be reimbursed, the reimbursement is recognized as a separate asset but only when the reimbursement is virtually certain. The expense relating to any provision is presented in profit or loss net of any reimbursement. If the effect of the time value of money is material, provisions are measured at the present value of the expenditures expected to be required to settle the obligation using a pre-tax rate that reflects current market assessments of the time value of money and the risk specific to the obligation. The increase in the provision due to passage of time is recognized as cost. 4.8TRADE PAYABLES Trade payables are obligations to pay for goods or services that have been acquired in the ordinary course of business from supplies. Accounts payable are classified as current liabilities if payment is due within one year or less. If not, they are presented as non-current liabilities. Trade payables are recognized initially at fair value and subsequently measured at amortized cost using the effective interest method. 14 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.9GOVERNMENT GRANTS Grants from the government are recognized at their fair value where there is a reasonable assurance that the grant will be received and the group will comply with all attached conditions. The Company receives government grants, based on certain eligibility criteria, to compensate the Group for direct costs incurred for book publishing industry development in Canada.These government grants are recognized in profit and loss as other income on a systematic basis in the same period in which the expenses are recognized. The Company records a liability for the repayment of the grants and a charge to operations in the period in which conditions arise that will cause the government grants to be repayable. 4.10SHARE CAPITAL Common shares are classified as equity. Transaction costs directly attributable to the issue of common shares and share purchase options are recognized as a deduction from equity, net of any tax effects. 4.11FINANCE COSTS Finance costs comprise interest payable on borrowings calculated using the effective interest rate method and foreign exchange gains and losses on foreign currency transactions. 4.12FINANCIAL INSTRUMENTS - INITIAL RECOGNITION AND SUBSEQUENT MEASUREMENT Financial assets Initial recognition and measurement Financial assets within the scope of IAS 39 ‘Financial Instruments: Recognition and Measurement’ are classified as financial assets at fair value through profit or loss, loans and receivables, held-to-maturity investments and available-for-sale financial assets. The Group does not have any derivative financial instruments. The Group determines the classification of its financial assets at initial recognition whereby all financial assets are recognized initially at fair value plus, in the case of investments not at fair value through profit or loss, directly attributable transaction costs. The Group’s financial assets include cash and cash equivalents, accounts receivable and other receivables. Subsequent measurement The subsequent measurement of financial assets depends on their classification as follows: Financial assets at fair value through profit or loss (“FVTPL”) Financial assets at fair value through profit or loss include financial assets held for trading and financial assets designated upon initial recognition at fair value through profit or loss. Financial assets are classified as held for trading if they are acquired for the purpose of selling or repurchasing in the near term. Financial assets at fair value through profit or loss are carried in the statement of financial position at fair value with changes in fair value recognised in finance income or finance costs in profit or loss. The Group has not designated any financial assets upon initial recognition as at fair value through profit or loss. Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. After initial measurement, such financial assets are subsequently measured at amortized cost using the effective interest rate method (EIR), less allowance for impairment, if any. The effective interest method is a method of calculating the amortized cost of a financial asset and of allocating interest income over the relevant period. The effective interest rate is the rate that exactly discounts estimated future cash receipts (including all fees and points paid or received that form an integral part of the effective interest rate, transaction costs and other premiums or discounts) through the expected life of the financial asset. The EIR amortization is included in profit or loss. The losses arising from impairment are recognized in profit or loss. 15 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.12FINANCIAL INSTRUMENTS - INITIAL RECOGNITION AND SUBSEQUENT MEASUREMENT (Cont’d) Held to maturity investment Non-derivative financial assets with fixed or determinable payments and fixed maturities are classified as held-to maturity when the Group has the positive intention and ability to hold it to maturity. After initial measurement held-to-maturity investments are measured at amortized cost using the effective interest method, less impairment. Amortized cost is calculated by taking into account any discount or premium on acquisition and fee or costs that are an integral part of the EIR. The EIR amortization is included in the income statement. The losses arising from impairment are recognized in the income statement. The Group did not have any held-to-maturity investments during the periods ended March 31, 2010 and 2011. Available-for-sale financial investments Available-for-sale financial investments include equity and debt securities. Equity investments classified as available-for sale are those, which are neither classified as held for trading nor designated at fair value through profit or loss. Debt securities in this category are those which are intended to be held for an indefinite period of time and which may be sold in response to needs for liquidity or in response to changes in the market conditions. After initial measurement, available-for-sale financial investments are subsequently measured at fair value with unrealized gains or losses recognized as other comprehensive income in the available-for-sale reserve until the investment is derecognized, at which time the cumulative gain or loss is recognized in other operating income, or determined to be impaired, at which time the cumulative loss is recognized in the income statement in finance costs and removed from the available-for-sale reserve Transactions costs associated with FVTPL financial assets are expensed as incurred, while transaction costs associated with all other financial assets are included in the initial carrying amount of the asset. Derecognition A financial asset (or, where applicable a part of a financial asset or part of a group of similar financial assets) is derecognised when: · The rights to receive cash flows from the asset have expired · The Group has transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the received cash flows in full without material delay to a third party under a ‘pass-through’ arrangement; and either (a) the Group has transferred substantially all the risks and rewards of the asset, or (b) the Group has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset. Impairment of financial assets The Group assesses at each reporting date whether there is any objective evidence that a financial asset or a group of financial assets is impaired. A financial asset or a group of financial assets is deemed to be impaired if, and only if, there is objective evidence of impairment as a result of one or more events that has occurred after the initial recognition of the asset (an incurred ‘loss event’) and that loss event has an impact on the estimated future cash flows of the financial asset or the group of financial assets that can be reliably estimated. Financial assets carried at amortized cost If there is objective evidence that an impairment loss has been incurred, the amount of the loss is measured as the difference between the assets carrying amount and the present value of estimated future cash flows (excluding future expected credit losses that have not yet been incurred). The present value of the estimated future cash flows is discounted at the financial assets original effective interest rate. If a loan has a variable interest rate, the discount rate for measuring any impairment loss is the current effective interest rate. 16 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.12FINANCIAL INSTRUMENTS - INITIAL RECOGNITION AND SUBSEQUENT MEASUREMENT (Cont’d) Financial assets carried at amortised cost (Cont’d) The carrying amount of the asset is reduced through the use of an allowance account and the amount of theloss is recognised in the income statement. Interest income continues to be accrued on the reduced carrying amount and is accrued using the rate of interest used to discount the future cash flows for the purpose of measuring the impairment loss. The interest income is recorded as part of finance income in the income statement. Loans together with the associated allowance are written off when there is no realistic prospect of future recovery and all collateral has been realised or has been transferred to the Group. If, in a subsequent year, the amount of the estimated impairment loss increases or decreases because of an event occurring after the impairment was recognised, the previously recognised impairment loss is increased or reduced by adjusting the allowance account. If a future write-off is later recovered, the recovery is credited to finance costs in the income statement. Financial liabilities Initial recognition and measurement Financial liabilities within the scope of IAS 39 are classified as financial liabilities at fair value through profit or loss and loans and borrowings or other liabilities. The Group determines the classification of its financial liabilities at initial recognition. All financial liabilities are recognized initially at fair value and in the case of loans and borrowings, plus directly attributable transaction costs. The Group’s financial liabilities include accounts payable, accrued liabilities and loans payable. Subsequent measurement The measurement of financial liabilities depends on their classification as follows: Financial liabilities at fair value through profit or loss Financial liabilities at fair value through profit or loss include financial liabilities held for trading and financial liabilities designated upon initial recognition as at fair value through profit or loss. Financial liabilities are classified as held for trading if they are acquired for the purpose of selling in the near term. At the end of each reporting period subsequent to initial recognition, financial liabilities at FVTPL are measured at fair value, with changes in fair value recognized directly in profit or loss in the period in which they arise. The net gain or loss recognized in profit or loss excludes any interest paid on the financial liabilities. Transaction costs on financial liabilities classified as FVTPL are expensed as incurred. The Group has not designated any financial liabilities upon initial recognition as at fair value through profit or loss. Loans and borrowings After initial recognition, interest bearing loans and borrowings and other financial liabilities are subsequently measured at amortized cost using the effective interest rate method. Gains and losses are recognized in the income statement when the liabilities are derecognized as well as through the effective interest rate method (EIR) amortization process. The effective interest method is a method of calculating the amortized cost of a financial liability and of allocating interest expense over the relevant period. Amortized cost is calculated by taking into account any discount or premium on acquisition and fees or costs that are an integral part of the EIR. The EIR amortization is included in the income statement. Derecognition A financial liability is derecognized when the obligation under the liability is discharged or cancelled or expires. When an existing financial liability is replaced by another from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a derecognition of the original liability and the recognition of a new liability, and the difference in the respective carrying amounts is recognized in the income statement. 17 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.12FINANCIAL INSTRUMENTS - INITIAL RECOGNITION AND SUBSEQUENT MEASUREMENT (Cont’d) Offsetting of financial instruments Financial assets and financial liabilities are offset and the net amount reported in the consolidated statement of financial position if, and only if, there is a currently enforceable legal right to offset the recognized amounts and there is an intention to settle on a net basis, or to realize the assets and settle the liabilities simultaneously. Fair value of financial instruments The fair value of financial instruments that are traded in active markets at each reporting date is determined by reference to quoted market prices or dealer price quotations (bid price for long positions and ask price for short positions), without any deduction for transaction costs. For financial instruments not traded in an active market, the fair value is determined using appropriate valuation techniques. Such techniques may include using recent arm’s length market transactions; reference to the current fair value of another instrument that is substantially the same; a discounted cash flow analysis or other valuation models. An analysis of fair values of financial instruments and further details as to how they are measured are provided in Note 15. 4.13IMPAIRMENT OF NON-FINANCIAL ASSETS At the end of each reporting period, the Group reviews the carrying amounts of its tangible and intangible assets to determine whether there is an indication that those assets have suffered an impairment loss. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment loss (if any). Where it is not possible to estimate the recoverable amount of an individual asset, the Group estimates the recoverable amount of the cash-generating unit to which the assets belong. Recoverable amount is the higher of fair value less costs to sell and value in use. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. If the recoverable amount of an asset (or cash-generating unit) is estimated to be less than its carrying amount, the carrying amount of the asset (or cash-generating unit) is reduced to its recoverable amount. An impairment loss is recognized immediately in the statement of comprehensive income. Where an impairment loss subsequently reverses, the carrying amount of the asset (cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. 4.14CASH AND CASH EQUIVALENTS Cash and cash equivalents comprise cash at banks and on hand, and bank overdraft/deposit with an original maturity of three months or less, which are readily convertible into a known amount of cash. 4.15REVENUE RECOGNITION Revenue comprises the fair value of the consideration received or receivable for the sale of goods and services net of value-added tax and other sales taxes, rebates and discounts, and after eliminating sales within the Group. Provision is made for all foreseeable future losses. The Group’s main sources of income are recognized as follows: Revenue from online advertising and sponsorships is recognized at the time of delivery and when collectability is reasonably assured. 18 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.15REVENUE RECOGNITION (Cont’d) Royalty revenue from licensing sales is recognized based on confirmation of finished products produced by its licensees and when collectability is reasonably assured. Royalty revenue from audiovisual products is recognized based on the confirmation of sales by its licensees, and when collectability is reasonably assured. Royalty revenues are not subject to right of return or product warranties. Revenue from the sale of published and supplemental products is recognized upon delivery and when the risk of ownership is transferred and collectability is reasonably assured. Revenue from fee-based English language training and assessment services and licenses are recognized on a straight line basis over the term of the agreement and when collectability is reasonably assured. Revenue from the sale of educational products is recognized at the time of delivery and when the risk of ownership is transferred and collectability is reasonably assured. Where a contractual arrangement consists of two or more separate elements that can be provided to customers either on a stand-alone basis or as an optional extra, such as the provision of supplementary materials with textbooks, revenue is recognised for each element as if it were an individual contractual arrangement. Interest income Interest income is recognized in the income statement as it accrues, using the effective interest method. 4.16FOREIGN CURRENCY TRANSLATION The Group’s consolidated financial statements are presented in Canadian dollars $, which is also the parent company’s functional currency. Each entity in the Group determines its own functional currency and items included in the financial statements of each entity are measured using that functional currency. The Group has elected to recycle the gain or loss that arises from the direct method of consolidation, which is the method the Group uses to complete its consolidation. Transactions and balances Transactions in foreign currencies are initially recorded by the Group entities at their respective functional currency rates prevailing at the date of the transaction. At the end of each reporting period, monetary items denominated in foreign currencies are retranslated at the rates prevailing at that date. Non-monetary items carried at fair value that are denominated in foreign currencies are retranslated at the rates prevailing at the date when the fair value was determined. Non-monetary items that are measured in terms of historical cost in a foreign currency are not retranslated. All differences are taken to the income statement with the exception of all monetary items that provide an effective hedge for a net investment in a foreign operation. These are recognized in other comprehensive income until the disposal of the net investment, at which time they are recognized in the income statement. Tax charges and credits attributable to exchange differences on those monetary items are also recorded in other comprehensive income. Group companies For the purposes of presenting consolidated financial statements, the assets and liabilities of Groups foreign operations are translated into Canadian dollar at the rate of exchange prevailing at the reporting date and their income statements are translated at exchange rates prevailing at the average exchange rates for the period, unless exchange rates fluctuate significantly during that period, in which case the exchange rates at the dates of the transactions are used. Exchange differences arising, if any, are recognized in other comprehensive income and accumulated in equity (attributed to non-controlling interests as appropriate). 19 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 4.16FOREIGN CURRENCY TRANSLATION (Cont’d) On disposal of a foreign operation i.e. a disposal of the Group's entire interest in a foreign operation, or a disposal involving loss of control over a subsidiary, the component of other comprehensive income relating to that particular foreign operation attributable to the owners of the Company is reclassified in the income statement. 4.17EARNINGS PER SHARE Basic earnings (loss) per share is computed by dividing the net earnings (loss) available to common shareholders by the weighted average number of shares outstanding during the reporting period. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the weighted average shares outstanding are increased to include additional shares for the assumed exercise of stock options and warrants, if dilutive. The number of additional shares is calculated by assuming that outstanding stock options and warrants were exercised and that the proceeds from such exercises were used to acquire common stock at the average market price during the reporting periods. 5.EXEMPTIONS – IFRS FIRST TIME ADOPTION A number of optional exemptions from full retrospective application are available to the Group upon adoption of IFRS. The impact of all these optional exemptions on the Group is listed below. The Group has applied the following exemptions: Exemption Application of exemption Share-based payment transaction exemption The Group has elected to apply the share-based payment exemption. It applied IFRS 2 from March 1, 2008 to those options that were issued after November 7, 2002 but that have not vested byJanuary 1, 2010. Business Combinations exemption The Group has applied the business combinations exemption in IFRS 1. It has not restated business combinations that took place prior to theJanuary 1, 2010 transition. Cumulative translation differences exemption The Group has applied the cumulative translation differences exemption in IFRS 1. It has not restated translation differences that occurred prior to theJanuary 1, 2010 transition. 20 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 6.BUSINESS COMBINATIONS Proportion of ownership interest and voting rights held Name of subsidiary Principal activity Place of incorporation and operation December 31, 2011 December 31, 2010 January 01, 2010 Lingo Learning Inc. Developer and publisher of English language learning products and programs Canada % % % Speak2Me Inc. English language learning service Canada % % % Parlo Corporation Fee-based English language training services Canada % % % ELL Technologies Limited Fee-based English language training services U.K % % % Lingo Media International Inc. Marketer and distributor of Lingo products Barbados % % % Speak2Me International Inc. Holding Company Canada % % % Speak2Me (Hong Kong) Limited Holding Company Hong Kong % % % Speak2Me Education Information & Technology Co. Ltd. Marketing and sales of Speak2Me products and services China % % % 21 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 7.PROPERTY AND EQUIPMENT Office equipment Furniture and fixtues Total Cost, January 1, 2010 Additions Cost, December31, 2010 Additions Cost, March 31, 2011 Accumulated depreciation, January 1, 2010 Charge for the year Accumulated depreciation, December31, 2010 Charge for the period Accumulated depreciation, March 31, 2011 Net book value, January 1, 2010 Net book value,December 31, 2010 Net book value, March 31, 2011 8.PUBLISHING DEVELOPMENT COSTS March 31, 2011 March 31, 2010 December 31, 2010 Opening balance Amortization ) ) ) Balance - 9.SOFTWARE AND WEB DEVELOPMENT COSTS In October 2007, the Company acquired Speak2Me, a media company that has developed software combining speech recognition and animation technology for the teaching and practice of spoken English.From that point until late 2009, the Company continued to develop this technology and capitalized it as software and web development costs.Upon acquisition of ELL Technologies Limited in 2010, the Company started capitalizing costs related to their new software and web development initiatives. March 31, 2011 March 31, 2010 December 31, 2010 Cost Accumulated Amortization ) ) ) Written down value (i) The Company began commercial production and sale of product during 2009 and started amortizing the cost of software and web development costs on a straight-line basis over the useful life of the assets which is estimated to be 3 years. 22 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2011 (Unaudited - See Notice to Reader) 9.SOFTWARE AND WEB DEVELOPMENT COSTS (Cont’d) (ii) In 2010, the Company acquired a content platform, which was already commercialized.The content platform costs are being amortized on a straight-line basis over the useful life of the assets which is estimated to be 5 years. (iii) In 2010, the Company acquired customer relationships on acquisition.The customer relationships are being amortized on a straight-line basis over the useful life of the assets which is estimated to be 2 years. 10.ACCOUNTS AND GRANTS RECEIVABLE: Accounts and grants receivable consist of: March 31, December 31, January 1, Trade receivable Grants receivable -
